MEMORANDUM *
Jose Noel Alvarado appeals his jury conviction and sentence for importation of marijuana in violation of 21 U.S.C. §§ 952, 960, and possession of marijuana with intent to distribute in violation of 21 U.S.C. § 841(a)(1). Alvarado asserts that the government engaged in prosecutorial misconduct and that the district court committed several prejudicial errors during trial. “In some cases, although no single trial error examined in isolation is sufficiently prejudicial to warrant reversal, the cumulative effect of multiple errors may still prejudice a defendant.” United States v. Frederick, 78 F.3d 1370, 1381 (9th Cir. 1996). Here, we find that the cumulative effect of the errors was prejudicial. Accordingly, we reverse.
Alvarado contends that the district court erred in denying his motion to sup*687press statements made to U.S. Immigration and Customs Enforcement agents when he claimed to have requested an attorney. The district court held an evidentiary hearing on whether Alvarado had waived his rights under Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966), and made a factual finding that Alvarado had knowingly and voluntarily waived his Miranda rights. At the hearing, Alvarado presented no evidence other than his vague assertions in a declaration claiming that he had asked an unidentified person for an attorney prior to the interrogation. In contrast, the government presented substantial evidence that Alvarado waived his rights, including the testimony of the two interviewing agents that Alvarado waived his right to a lawyer during the interview and a Miranda waiver form in Spanish (Alvarado’s native language) containing Alvarado’s initials next to each rights advisory and his signature on the general rights waiver. Thus, the district court’s finding was not clearly erroneous and Alvarado’s claim is rejected.
Alvarado argues that the district court erred in allowing the Immigration and Customs agent to testify as an expert witness. The government improperly asked the agent on rebuttal, “in your experience, is it unusual for a person you suspect of smuggling drugs to initially deny but later change their story and admit knowledge of the drugs in the vehicle?” The agent replied, “[fit’s absolutely not uncommon for it to go from initial denial to admitting what happened.” See United States v. Figueroa-Lopez, 125 F.3d 1241, 1244 (9th Cir.1997) (holding it was abuse of discretion to admit government testimony about whether defendant’s actions were “consistent with those of an experienced drug trafficker” where the agent had not been qualified as an expert witness). Pri- or to admitting such testimony, the agent’s testimony should have been noticed as expert testimony and the witness properly qualified as “having the knowledge, experience, training, or education” of an expert witness. Id. at 1245. Thus, the district court erred by admitting the agent’s testimony.
The district court also erred by improperly admitting evidence of Alvarado’s financial circumstances, including multiple elicitations of his employment status, his mother’s medical expenses, and child support obligations. To admit evidence of financial circumstances we require “more than the mere fact that the defendant is poor.” United States v. Jackson, 882 F.2d 1444, 1449-50 (9th Cir.1989). In this case, the evidence did not show sufficient “desperation” or “specific and immediate financial need” to justify admission under established precedent. United States v. Mitchell, 172 F.3d 1104, 1110 (9th Cir. 1999), United States v. Bensimon, 172 F.3d 1121, 1129 (9th Cir.1999). Instead, the government introduced evidence of poverty to prove Alvarado’s mere motive to commit the crime at issue, and emphasized the poverty-as-motive theme several times in closing argument. Other evidence in the record demonstrated that Alvarado had other sources of income as a musician, that his siblings were contributing to his mother’s hospital bills. There also was no evidence that Alvarado was not meeting his financial obligations. Therefore, the district court erred in admitting the evidence of Alvarado’s poverty, without more, to prove motive. See Mitchell, 172 F.3d at 1109-10; Bensimon, 172 F.3d at 1129.
The district court also erred in allowing the government to elicit Alvarado’s knowledge of other people “who you would never think would be involved in a drug smuggling venture” being found guilty of *688drug smuggling. Although the district court properly sustained the defense’s objection to the fourth question on this subject, the evidence it allowed in was both irrelevant and prejudicial.
The district court also erred by allowing the government to ask Alvarado whether a government witness was “mistaken” in his testimony. We have held that questions requiring defendants to offer opinions regarding the veracity of government witnesses are improper. United States v. Geston, 299 F.3d 1130, 1136 (9th Cir.2002); United States v. Sanchez, 176 F.3d 1214, 1219-21 (9th Cir.1999).
Here, where “there are a number of errors at trial, ‘a balkanized, issue-by-issue harmless error reviev/ is far less effective than analyzing the overall effect of all the errors in the context of the evidence introduced at trial against the defendant.” Frederick, 78 F.3d at 1381 (quoting United States v. Wallace, 848 F.2d 1464, 1476 (9th Cir.1988)). “We must reverse unless there is a ‘fair assurance’ of harmlessness or, stated otherwise, unless it is more probable than not that the error[s] did not materially affect the verdict.” United States v. Morales, 108 F.3d 1031, 1040 (9th Cir.1997) (quoting United States v. Crosby, 75 F.3d 1343, 1349 (9th Cir.1996)).
Here, the only contested issue at trial was Alvarado’s knowledge of the marijuana in the vehicle. The government relied on Alvarado’s denial, and then subsequent confession after interrogation. Alvarado maintained that he only confessed to end the interrogation. The district court committed multiple errors including improperly admitting the following evidence: testimony that was neither noticed as expert testimony nor qualified as expert testimony, evidence of Alvarado’s financial circumstances, and questioning as to Alvarado’s belief in the veracity of another witness. Because Alvarado’s credibility was central to his defense that he lacked knowledge of the presence of the marijuana in the van, when examined cumulatively, we cannot say it was more probable than not that Alvarado would have been convicted had this improper evidence not been presented to the jury. Thus, the cumulative effect of multiple errors resulted in unfair prejudice to the defendant and requires reversal.
REVERSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.